Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 28, 2019

                                       No. 04-19-00267-CR

                                       John Marshall LEE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 00-0495-CR
                        Honorable Gus J. Strauss, Jr., Judge Presiding


                                          ORDER
        The clerk’s record, which was filed in this appeal on April 29, 2019, does not contain a
trial court’s certification of the defendant’s right of appeal, pursuant to TEX. R. APP. P. 25.2(d).
On May 3, 2019, we ordered that the trial court cause the trial court clerk to file a supplemental
clerk’s record containing a certification by May 23, 2019. On May 23, 2019, the trial court clerk
notified this court that the supplemental clerk’s record will be late due to appellant’s attorney’s
failure to file a trial court certification of the defendant’s right to appeal. The trial court clerk
noted that appellant’s attorney indicated that the trial court certification will be signed and filed
soon. It is therefore ORDERED that appellant’s attorney provide the trial court clerk with a
signed trial court certification of the defendant’s right to appeal within twenty days from the date
of this order. It is further ORDERED that the trial court cause the trial court clerk to file a
supplemental clerk’s record containing a trial court certification within ten days from the date the
trial court clerk receives the signed trial court certification of the defendant’s right to appeal.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court